Opinion issued June 21, 2018




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-18-00410-CR
                             ———————————
                   MARVIN CHARLES FARRIEL, Appellant
                                           V.
                        THE STATE OF TEXAS, Appellee



                     On Appeal from the 209th District Court
                             Harris County, Texas
                         Trial Court Case No. 1590083


                           MEMORANDUM OPINION

      The Harris County District Attorney has filed a complaint charging appellant,

Marvin Charles Farriel, with the felony offense of robbery and alleging that he had

two prior felony convictions. Appellant has filed a notice of appeal of the trial court’s

order denying bail. We dismiss the appeal.
      In the trial court proceeding, the State moved for denial of bail, asserting that

appellant had been “twice convicted of a felony, the second conviction being

subsequent to the first, both in point of time of commission and conviction.” See

TEX. CONST. art. I, § 11a (providing, if certain procedures are followed, bail may be

denied to person “accused of a felony less than capital” in certain circumstances).

After a hearing, the trial court signed an order setting appellant’s bond at “0.”

Appellant then filed his notice of appeal of the trial court’s “order denying bail under

Article I, § 11a of the Texas Constitution.” The trial court clerk sent a copy of the

notice of appeal to this Court, and the Clerk of this Court docketed the appeal. See

TEX. R. APP. P. 12.1, 25.2(e); but see id. 71.1.

      An appeal in a criminal case is permitted only when specifically authorized

by statute. See TEX. CODE CRIM. PROC. art. 44.02 (West 2006); State ex rel. Lykos

v. Fine, 330 S.W.3d 904, 915 (Tex. Crim App. 2011). Generally, a criminal

defendant may appeal only from a final judgment. See State v. Sellers, 790 S.W.2d
316, 321 n.4 (Tex. Crim App. 1990). A court of appeals does not have jurisdiction

to review an interlocutory order in a criminal case unless jurisdiction has been

expressly granted by statute. See Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim.

App. 2014). “There is no constitutional or statutory authority granting the courts of

appeals jurisdiction to hear interlocutory appeals regarding excessive bail or the

denial of bail.” Id.; see Criner v. State, 878 S.W.3d 162, 164 (Tex. Crim. App. 1994)

                                           2
(explaining Texas Constitution, Article I, section 11a, provides “defendant may

challenge the order denying bail by direct appeal” to the Texas Court of Criminal

Appeals); TEX. R. APP. P. 71.1 (“[C]ases in which bail has been denied in non-capital

cases under Article I, Section 11a of the Constitution, are appealed directly to the

Court of Criminal Appeals.”).1

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




1
      We notified appellant of our intent to dismiss the appeal unless he demonstrated that
      we have jurisdiction over the appeal. Appellant responded that he does not contend
      that this Court has jurisdiction over his appeal, “gave notice of appeal of the trial
      court’s denial of bail pursuant to TEX. CONST. art. 1, sec 11a,” and directed the
      trial court clerk to forward the notice of appeal to the Texas Court of Criminal
      Appeals. We have forwarded to the clerk of that court a copy of the notice of appeal
      filed in this Court.

                                            3